*21On July 1, 2008, the defendant was sentenced to a commitment to the Department of Corrections for a term of two (2) years for violation of the conditions of a suspended sentence, for the offense of Count I: Deceptive Practices (Common Scheme), a felony, all of which shall run concurrently with the sentence received in Criminal Cause No. DC-98-225. It is the recommendation of the Court that the defendant be screened for the Passages program and upon acceptance follow all requirements and provisions. If not accepted, the defendant will be placed at a Department of Corrections Facility at the discretion of the department.
On April 3, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kris Copenhaver. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 3rd day of April, 2009.
DATED this 21st day of April, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Hon. Richard Simonton.